Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-12-00703-CV

                                      Eric WARD,
                                       Appellant

                                           v.
                                         Brooke
                                     Brooke WARD,
                                        Appellee

               From the County Court at Law No 4, Williamson County, Texas
                               Trial Court No. 11-1851-FC4
                     The Honorable John B. McMaster, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellee Brooke Ward recover her costs of appeal from
appellant Eric Ward.

      SIGNED February 5, 2014.


                                             _____________________________
                                             Sandee Bryan Marion, Justice